DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s responses, see section “Specification”, filed 07/28/2021, with respect to Abstract Objection have been fully considered and are persuasive.  The objection of abstract has been withdrawn. 
Applicant’s responses, see section “Claim Objections”, filed 07/28/2021, with respect to Claims Objection have been fully considered and are persuasive.  The objection of claims 2-18 and 20-25 has been withdrawn. 
Applicant’s responses, see section “Claim Rejections – 35 USC §112”, filed 07/28/2021, with respect to Claims Rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been fully considered and are persuasive.  The rejection of claims 1-25 has been withdrawn. 
Applicant’s arguments:  

    PNG
    media_image1.png
    117
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    794
    645
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    854
    647
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    788
    648
    media_image4.png
    Greyscale


Examiner’s responses: Applicant asserts that Chan does not disclose a dust separator.  In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the previous Office Action relies on the Bozzuto reference to teach a dust separation 20 which is disposed between a first stage or (coal) gasifier 10 and a second stage or magnetohydrodynamic (MHD) generator 30.  Furthermore, Applicant asserts that Bozzuto’s cleaner 20 is not provide between two stages of a plasma process (or between two gasifiers of an apparatus) for converting waste into fuel gas.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Chan discloses a majority of claimed features of independent claims 1 and 19 which includes a two-stage plasma process.  The previous Office Action relies on the Bozzuto reference to teach a dust separation 20 which is disposed between a first stage or (coal) gasifier 10 and a second stage or magnetohydrodynamic (MHD) generator 30.  The MHD burner 32 of MHD generator 30 is used to combust the clean combustible medium BTU gas to produce a high temperature working gas.  Thus, Bozzutto clearly teaches the concept of placing a dust separator between a gasifier and a burner stage.  This modification is to prevent the possible negative impact of particulates on downstream processes. Such a modification would be well within the level of ordinary skill in the art.  Furthermore, Applicant asserts that Bozzuto is more than twenty years older than Chan and was thus readily available to Chan, who does not disclose or suggest the use of a gas cleaner.  In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  Moreover, Applicant asserts that Bozzuto belongs to a non-analogous art.  In response to applicant's argument that Bozzuto is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chan uses wastes for producing electricity, and Bozzuto uses coal for producing electricity.  Thus, both Chan and Bozzuto has a common method that is using a fuel for producing electricity which is the same as the invention of the instant application.  Therefore, Bozzuto is an analogous art.  Thus, the Office Action stands.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claims 21 recites “the plasma torch” in line 3.  It is suggested to amend it to --- a plasma torch ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 17-18 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan (US Patent Publication No. 2003/0209174) in view of Bozzuto (US Patent No. 4,346,302).

    PNG
    media_image5.png
    438
    551
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    428
    281
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    455
    558
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    351
    574
    media_image8.png
    Greyscale


Regarding claim 1, Chan discloses two-stage plasma process (Fig. 1, [0021]) for converting waste having organic (organic materials, [0021]) and inorganic components (non-combustible materials, [0021]; scrap steel, [0022]) into fuel gas (Final by-product or high quality combustible synthetic gas, [0036]), which comprises: 
(a) in a first stage (primary waste treatment stage, [0014]), vitrifying or melting (4, Fig. 1, [0021]) the inorganic components (non-combustible materials, [0021]; scrap steel, [0022]) of the waste and partially gasifying (4, Fig. 1, [0021]) the organic components (organic materials, [0021]); and 
(b) in a second stage (secondary waste treatment stage, [0014]), which is carried out in a secondary gasifier (3, Fig. 1, [0021]) using a plasma torch (18, Fig. 3, [0034), completing the gasification of the organic components (organic materials, [0021]) so that gas (off-gas or by-product gas, [0021] or [0030]) from the first stage (primary waste treatment stage, [0014]) of the process entering the secondary gasifier (3, Fig. 1, [0021]) is exposed to a high temperature (1300°C, [0033]) thereby transforming  present in the gas (off-gas or by-product gas, [0021] or [0030]) to CO ([0035-0036]) and converting 2 and H2 ([0035-0036]).
Chan does not disclose wherein a dust separation and removal step is provided between the first and second stages of the process. 
Bozzuto teaches a dust separation (Bozzuto, 20, Figure, Col. 5, Lines 1-10) and removal step is provided between the first (Bozzuto, 10, Figure, Col. 5, Lines 1-31) and second (Bozzuto, 30, Figure, Col. 5, Lines 1-31) stages of the process.
It would be been obvious at the time the invention was made to a person of ordinary skill in the art to modify the two-stage plasma process of Chan with the process step of providing the dust separation and removal step being provided between the first and second stages of the Bozzuto, for controlling the amount of the particulate matter entering into the second combustion stage so that the system can effectively convert the undesirable combustion by-products into the usable commercial products.

Regarding claim 2, Chan as modified discloses in which the fuel gas (Final by-product or high quality combustible synthetic gas, [0036]) produced in the second stage (secondary waste treatment stage, [0014]) is quenched (7, Fig. 1, [0037]) and cleaned (8, Fig. 1, [0037]) to make it suitable for use in a gas engine or turbine for production of electricity (electricity generation, [0036]) or in a gas burner for production of steam or in chemical synthesis reactions. 

Regarding claim 3, Chan as modified discloses in which the first stage (primary waste treatment stage, [0014]) is carried out in a plasma arc furnace (4, Fig. 1, [0021]).

Regarding claim 4, Chan as modified discloses in which the second stage (secondary waste treatment stage, [0014]) is carried out in the secondary gasifier (3, Fig. 1, [0021]) using the plasma torch with addition of metered amounts of at least one oxygen, air and steam (Oxygen and steam are metered and injected into the cyclonic oxidizer 3 as an oxidizing agent through control valves 10 and 11, Fig. 1, [0036]). 

Regarding claim 5, Chan as modified discloses in which the plasma arc furnace (4, Fig. 1, [0021]) is a refractory lined [0022], enclosed furnace provided with at least one direct current graphite electrode (16 & 17, Fig. 2, [0023]) adapted to generate a plasma arc to a bath of liquid  (molten bath of scrap steel, [0024]) originating from the waste itself and located at a bottom of the furnace [0035].

Regarding claim 6, Chan as modified discloses in which said liquid inorganic material (molten bath of scrap steel, [0024]) comprises a slag layer (liquid slag, [0029]) which is maintained at a temperature of at least 1500°C (above 1500°, [0024]).

Regarding claim 7, Chan as modified discloses in which said liquid inorganic material (molten bath of scrap steel, [0024]) further comprises a metal layer (melted metal, [0029]) also maintained at a temperature of at least 1500°C (above 1500°, [0024]) and located under the slag layer (liquid slag, [0029]).

Regarding claim 8, Chan as modified discloses in which the waste is introduced into the furnace on top (through a chute in the roof, [0027] and onto the molten bath, [0028]) of the liquid inorganic material (molten bath of scrap steel, [0024]) and the organic component (organic materials, [0021]) in the waste reacts with at least one of air, oxygen and steam (Recycled Stream, Fig. 1, [0028]) supplied to the furnace in a predetermined amount (batch of wastes, [0027] and metered, [0028]) adapted to achieve gasification of organic material in the waste [0021] into a primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) containing CO, H2, CO2 and N2 if the waste contains nitrogen or if air is added to the furnace, and also containing some soot and complex organic molecules [0030].

Regarding claim 9, Chan as modified discloses in which the organic material in the waste [0021] is so reacted as to form a layer of partially treated waste (after the waste is conveyed into the DC arc gasifier/melter 4 and on top of the molten bath, the waste is partially treated by hot molten bath) on top of the slag layer (liquid slag, [0029]) and fresh waste (further wastes of the next feeding waste cycle, [0027]) is introduced into the furnace on top (through a chute in the roof, [0027] and onto the molten bath, [0028]) of said partially treated waste layer (after the waste is conveyed into the DC arc gasifier/melter 4 and on top of the molten bath, the waste is partially treated by hot molten bath) which is maintained at a temperature of between 700 and 800°C (since the waste is partially treated, its temperature can be maintained for a period of time at any range below 1500°C which is the temperature of the molten bath.  See [0024]) and constitutes a cold top (As defined in the Specification, the slag in the primary gasifier 12 is covered with untreated and partially treated waste, also called a cold top.  Chan disclosed it.) for the fresh waste (further wastes of the next feeding waste cycle, [0027]) added to the furnace.

Regarding claim 10, Chan as modified discloses in which in the first stage (primary waste treatment stage, [0014]), the organic component (organic materials, [0021]) in the waste reacts with at least one of air, oxygen and steam (Recycled Stream, Fig. 1, [0028]) supplied to the furnace to achieve gasification of organic material in the waste [0021] into a primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) containing CO, H2, CO2 and N2 if the waste contains nitrogen or if air is added to the furnace, and also containing some soot and complex organic molecules [0030], and wherein the primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) is subjected to the dust separation (Bozzuto taught above) (Bozzuto taught above) in which dust particles larger than a predetermined size are separated and removed.

Regarding claim 11, Chan as modified discloses the limitations of the process according to claim 10 above, but does not disclose in which the removed dust particles are recycled to the first stage.
Bozzuto further teaches in which the removed dust particles (Bozzuto, the particulate matter which is removed from the gas cleaner 20, Figure, Col. 5, Lines 1-10) are recycled to the first stage (Bozzuto, 10, Figure, Col. 5, Lines 1-10).
It would be been obvious at the time the invention was made to a person of ordinary skill in the art to further modify the two-stage plasma process of Chan with the process step of the removed dust particles being recycled to the first stage, as taught by Bozzuto, for additionally combusting the particulate matter before entering into the second combustion stage so that the system can effectively convert the undesirable combustion by-products into the combustible gas such as carbon monoxide.

Regarding claim 17, Chan as modified discloses in which the process is carried out under a negative pressure to preclude exit of toxic fumes or of flammable materials from any unit operations (paragraph [0029] recites “The pressure inside the D.C. arc gasifier/melter 4 is maintained at negative to avoid by-product gas release to the ambient atmosphere by an exhaust fan of an air pollution control system 8). 

Regarding claim 18, Chan as modified discloses in which an oxygen starved environment in used in the process to preclude dioxin formation (As shown in Fig.1, neither air nor oxygen is supplied to the DC arc gasifier/melter 4.  Furthermore, paragraph [0027] discloses that after the wastes are delivered to the gas-tight chamber 22, the gas-tight gate 21 is then close.  The gas-tight chamber 22 is then vacuumed to remove the air in the gas-tight chamber 22 by opening a vacuum control valve 14.  See Fig. 1 & 2.  Paragraph [0029] recites “Due to the extreme high temperature condition, the formation of dioxin/furan can be completely prevented”). 

Regarding claim 25, Chan as modified discloses in which the first stage (primary waste treatment stage, [0014]) is carried out in a plasma arc furnace (4, Fig. 1, [0021]).

Claims 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan in view of Bozzuto as applied to claim 4 above, and further in view of Nolting et al. (US Patent No. 5,960,026). 

    PNG
    media_image9.png
    345
    556
    media_image9.png
    Greyscale


Regarding claim 12, Chan as modified discloses in which the secondary gasifier (3, Fig. 1, [0021]) is equipped with the plasma torch (18, Fig. 3, [0034) for exposing the gas from the first stage (primary waste treatment stage, [0014]) of the process entering the secondary gasifier (3, Fig. 1, [0021]) to a high temperature (1300°C, [0033]).
Chan does not disclose a plasma torch fired eductor.
Nolting teaches a plasma torch fired eductor (Nolting, 16, Fig. 2, Col. 2, Lines 23-36).
It would be been obvious at the time the invention was made to a person of ordinary skill in the art to further modify the two-stage plasma process of Chan with the process step of providing the plasma torch fired educator, as taught by Nolting, for enhancing the mixing of the gas and oxygen so that the system operates in a more thermally efficient manner and thus benefits the consumers.

Regarding claim 13, Chan as modified discloses in which the high temperature (1300°C, [0033]) to which gas from the first stage (primary waste treatment stage, [0014]) is exposed in the secondary gasifier (3, Fig. 1, [0021]) is between 900°C and 1300°C (during the treatment process, the temperature fall below 1350°C thus it can be 1300°C or lower, [0033]).

Regarding claim 14, Chan as modified discloses in which the high temperature (1300°C, [0033]) is achieved mainly by partial oxidation of the gas from the first stage (primary waste treatment stage, [0014]) by injection of predetermined amounts of at least one of air, oxygen and steam (Oxygen and steam are metered and injected into the cyclonic oxidizer 3 as an oxidizing agent through control valves 10 and 11, Fig. 1, [0036]) to the  (Nolting taught above), and the plasma torch (18, Fig. 3, [0034]) provides only a small fraction of the energy required (by the D.C. power supply 1, Fig. 2, [0033]) for maintaining said high temperature (1300°C, [0033]).

Regarding claim 15, Chan as modified discloses in which the fuel gas (Final by-product or high quality combustible synthetic gas, [0036]) exiting the secondary gasifier (3, Fig. 1, [0021]) is cooled down (by heat exChanger 7, Fig. 1, [0037]) very rapidly to a temperature below 100°C (paragraph [0037] recites “The cooled gas is treated by the air pollution control system 8 before the final product gas is stored as a combustible synthetic gas that contains mainly hydrogen and carbon monoxide, or the final product gas is compressed in a compressor 9 to produce a liquefied carbon dioxide.”; in other words, the fuel gas must be cooled down below 100°C in order to form the liquefied carbon monoxide) so as to freeze a thermodynamic equilibrium of the fuel gas (Final by-product or high quality combustible synthetic gas, [0036]) and avoid production of secondary pollutants (the final product gas contains mainly hydrogen and carbon monoxide.  In other words, there are no secondary pollutants, [0037]).

Regarding claim 16, Chan as modified discloses in which after cooling, the fuel gas (Final by-product or high quality combustible synthetic gas, [0036]) is subjected to a final cleaning operation (by the air pollution control system 8, Fig. 1, [0037]) to remove any remaining contaminants.

Claims 19-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan (US Patent Publication No. 2003/0209174) in view of Bozzuto (US Patent No. 4,346,302) and Nolting et al. (US Patent No. 5,960,026).
Regarding claims 19, 21 & 22, Chan discloses an apparatus for converting waste having organic (organic materials, [0021]) and inorganic components (non-combustible material, [0021]; scrap steel, [0022]) into fuel gas (Final by-product or high quality combustible synthetic gas, [0036]), which includes: 
(a) a primary gasifier (4, Fig. 1, [0022]) comprising a refractory lined, enclosed plasma arc furnace [0021] provided with at least one graphite electrode (16 & 17, Fig. 2, [0023]); at least one inlet (24, Fig. 2, [0027]) for feeding waste into the furnace; at least one of air, oxygen and steam (Oxygen and steam are metered and injected into the cyclonic oxidizer 3 as an oxidizing agent through control valves 10 and 11, Fig. 1, [0036]) being adapted to be fed in metered amounts into the furnace; and a gas take off port for primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) produced in said primary gasifier (4, Fig. 1, [0022]); said primary gasifier (4, Fig. 1, [0022]) being adapted to maintain layers of molten metal and molten slag at a bottom of the furnace [0035] and on top of the molten slag a layer of partially treated waste on top of which fresh waste (further wastes, [0027]) is fed; and said at least one graphite electrode (16 & 17, Fig. 2, [0023]) being adapted to generate a plasma arc to the molten slag present in the furnace during the operation; and 
(b) a secondary gasifier (3, Fig. 1, [0021]) to which the primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) is fed, said secondary gasifier (3, Fig. 1, [0021]) being equipped with a plasma-torch (18, Fig. 3, [0034) adapted to expose the primary synthesis gas (off-gas or by-product gas, [0021] or [0030]) entering from the primary gasifier (4, Fig. 1, [0022]) to a high temperature (1300°C, [0033]) and thereby  [0030] present in said primary gas into CO and to convert essentially any complex organic molecule to simpler molecules CO, CO2 and H2; of at least one of air, oxygen and steam (Oxygen and steam are metered and injected into the cyclonic oxidizer 3 as an oxidizing agent through control valves 10 and 11, Fig. 1, [0036]) being adapted to be supplied adjacent to plasma-torch (18, Fig. 3, [0034); said plasma-torch (18, Fig. 3, [0034) leading to an insulated chamber (3, Fig. 3); and an outlet (an outlet from the cyclonic oxidizer 3 to the heat exChanger 7 as shown in Fig. 1, [0037]) being provided in said chamber for the fuel gas (Final by-product or high quality combustible synthetic gas, [0036]) resulting from the operation. (cl. 19)
Chan does not disclose a plasma torch fired educator; and metered amounts of at least one of air, oxygen and steam being adapted to be supplied into the educator; (cl. 19) and
the educator is made of a high heat metal alloy or is refractory line or water cooled, and is equipped with the plasma torch at its inlet. (cl. 21)
Nolting teaches a plasma torch fired eductor (Nolting, 16, Fig. 2, Col. 2, Lines 23-36); and metered amounts of at least one of air, oxygen and steam (Nolting, oxygen enriched air, nitrogen, and steam, Col. 3, Lines 18-30, Col. 2, Lines 23-36) being adapted to be supplied into the educator (Nolting, 16, Fig. 2, Col. 2, Lines 23-36); (cl. 19) and
the educator (Nolting, 16, Fig. 2, Col. 2, Lines 23-36) is made of a high heat metal alloy or is refractory line or water cooled (Nolting, water cooling, Fig. 2, Col. 2, Lines 49-53), and is equipped with the plasma torch (Nolting, 18, Fig. 2, Col. 2, Lines 23-36) at its inlet. (cl. 21)
It would be been obvious at the time the invention was made to a person of ordinary skill in the art to modify the apparatus of Chan with the plasma torch fired eductor of Nolting for 
Furthermore, Chan does not disclose wherein a dust separator is provided between the primary gasifier and the secondary gasifier; (cl. 19) and
wherein dust particles removed by the dust separator provided between the primary gasifier and the secondary gasifier are recycled to said furnace of the primary gasifier. (cl. 22)
Bozzuto teaches  wherein a dust separator (Bozzuto, 20, Figure, Col. 5, Lines 1-10) is provided between the primary gasifier (Bozzuto, 10, Figure, Col. 5, Lines 1-31) and the secondary gasifier (Bozzuto, 30, Figure, Col. 5, Lines 1-31); (cl. 19) and
wherein dust particles removed by the dust separator (Bozzuto, 20, Figure, Col. 5, Lines 1-10) provided between the primary gasifier (Bozzuto, 10, Figure, Col. 5, Lines 1-31) and the secondary gasifier (Bozzuto, 30, Figure, Col. 5, Lines 1-31) are recycled to said furnace of the primary gasifier (Bozzuto, 10, Figure, Col. 5, Lines 1-31). (cl. 22)
It would be been obvious at the time the invention was made to a person of ordinary skill in the art to further modify the apparatus of Chan with the dust separator of Bozzuto for controlling the amount of the particulate matter entering into the second combustion stage so that the system can effectively convert the undesirable combustion by-products into the usable commercial products and thus benefits the consumers.

Regarding claim 20, Chan as modified discloses in which in the primary gasifier (4, Fig. 1, [0022]) two graphite electrodes (16 & 17, Fig. 2, [0023]) are used creating an arc between one electrode and the slag during the operation, and creating a second arc from the slag to the second electrode. 
Regarding claim 23, Chan as modified discloses a gas quenching (heat exChanger 7, Fig. 1, [0037]) and gas cleaning (air pollution control 8, Fig. 1, [0037]) means following the secondary gasifier (3, Fig. 1, [0021]).

Regarding claim 24, Chan as modified discloses an induced draft fan (exhaust fan of an air pollution control system, [0029]) adapted to operate the apparatus under a negative pressure (paragraph [0029] recites “The pressure inside the D.C. arc gasifier/melter 4 is maintained at negative to avoid by-product gas release to the ambient atmosphere by an exhaust fan of an air pollution control system 8).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799